  Case 1:20-cv-05640-VSB Document 6
                                  5 Filed 11/10/20
                                          10/22/20 Page 1 of 3
                                                             1




JARDIM, MEISNER & SUSSER, P.C.
Scott D. Salmon, Esq. (152162015)
30B Vreeland Road, Suite 100
Florham Park, NJ 07932
T: (973) 845-7640
Attorneys for Plaintiff, LABEL Health, LLC

     The United States District Court
   For the Southern District of New York

 LABEL Health, LLC,                          Civ. Action No: 1:20-cv-05640-VSB

         Plaintiff,                          Request for Entry of Default
                                                Application denied without prejudice. Plaintiff is directed to refile
    v.                                          its request for a default judgment consistent with my Individual
                                                Rule 4.H., and in accordance with the procedures set forth in Local
 Haywire Consulting, Inc. and                   Civil Rules 55.1 and 55.2 for obtaining a Clerk’s Certificate of
 Matthew Blackwell,                             Default.

         Defendants.
                                                                                              11/10/2020


    Pursuant to Fed. R. Civ. P. 55(a), Plaintiff, LABEL Health, LLC, hereby requests
an entry of default against Defendants, Haywire Consulting, Inc. and Matthew
Blackwell (collectively, “Defendants”) for their failure to appear or otherwise
respond to Plaintiff’s Complaint within the time set forth in the Federal Rules of
Civil Procedure.

   In support of Plaintiff’s request for entry of default, Plaintiff relies on the
accompanying declaration of Scott D. Salmon, Esq., dated October 22, 2020.

                                      JARDIM, MEISNER & SUSSER, P.C.

                                      /s/ Scott D. Salmon, Esq.
                                      Scott D. Salmon, Esq.
                                      Attorneys for Plaintiff, LABEL Health, LLC
 Case
  Case1:20-cv-05640-VSB
       1:20-cv-05640-VSB Document
                          Document5-1
                                   6 Filed
                                      Filed11/10/20
                                            10/22/20 Page
                                                      Page21ofof32




JARDIM, MEISNER & SUSSER, P.C.
Scott D. Salmon, Esq. (152162015)
30B Vreeland Road, Suite 100
Florham Park, NJ 07932
T: (973) 845-7640
Attorneys for Plaintiff, LABEL Health, LLC

     The United States District Court
   For the Southern District of New York

 LABEL Health, LLC,                           Civ. Action No: 1:20-cv-05640-VSB

         Plaintiff,                           Declaration of Scott D. Salmon, Esq.

    v.

 Haywire Consulting, Inc. and
 Matthew Blackwell,

         Defendants.


   1. I am counsel for Plaintiff, LABEL Health, LLC.

   2. I make this declaration in support of Plaintiff’s request for entry of default.

   3. On July 21, 2020, Plaintiff filed its Complaint. (ECF. No. 1).

   4. Defendant, Haywire Consulting, Inc. was served with a Summons and a
copy of the Complaint. An Affidavit of Service was returned and filed with this
Court. (ECF No. 4).

    5. Defendant, Matthew Blackwell was personally served with a Summons and
a copy of the Complaint. An Affidavit of Service was returned and filed with this
Court. (ECF No. 3).

    6. More than twenty-one (21) days have elapsed since both Defendants were
served, and both Defendants have failed to plead or otherwise defend as provided
by the Federal Rules of Civil Procedure.

   7. Neither Defendant has been granted any extension of time to answer or
otherwise respond to the Complaint.

   8. Plaintiff requests that default be entered against Defendant, Haywire
Consulting, Inc., and Defendant, Matthew Blackwell.
 Case
  Case1:20-cv-05640-VSB
       1:20-cv-05640-VSB Document
                          Document5-1
                                   6 Filed
                                      Filed11/10/20
                                            10/22/20 Page
                                                      Page32ofof32




    I declare that the above statements are true. I understand that if any of the
statements are willfully false, I may be subject to punishment.

Dated: October 22, 2020             JARDIM, MEISNER & SUSSER, P.C.

                                    /s/ Scott D. Salmon, Esq.
                                    Scott D. Salmon, Esq.
                                    Attorneys for Plaintiff, LABEL Health, LLC
